DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant affirmed the election without traverse in the reply filed on December 08, 2021.

Response to Arguments
Applicant's arguments filed December 08, 2021 have been fully considered but they are not persuasive.  In the non-final office action of September 08, 2021, the examiner identified Formulation S of the Minsek reference (WO 2007/044446) as a composition that reads on applicant’s claimed composition.  Applicant argues that claim1 has been amended in such a manner that Formulation S no longer reads on claim 1.
The examiner agrees that Formulation S no longer reads on claim 1.  However, at least Formulations T, V an W comprise the requisite components present in amounts that fall within the newly claimed weight percentage ranges.
 


Applicant notes the claimed composition is for removing molybdenum from a microelectronic device.  Applicant argues that there is no disclosure or suggestion anywhere in Minsek of a composition for removing molybdenum from a microelectronic device.  In response to applicant's argument that Minsek does not teach a composition for removing molybdenum from a microelectronic device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
“… from about 0.1 wt.% to about 2 wt.% of at least one oxidizing agent; …”.   Claim 4 recites: [t]he etchant composition of claim 1, wherein the etchant composition comprises from about 0.1 wt.% to about 2 wt.% of the at least one oxidizing agent”.  Applicant may cancel the claim, amend the claims to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2007/044446 as filed by Minsek et al. (hereinafter, Minsek).

	Regarding claims 1-7, 10, at least formulations T, V and W of Minsek corresponds to the claimed composition comprising:
0.1 -2 wt.% of at least one oxidizing agent;
0.0001 – 1 wt.% of at least one oxidizing agent stabilizer;
0.1 -10 wt.% of at least one base; and,
84-99.8 wt.% water.
Formulations T, V and W of Minsek are free of ammonia and ammonium hydroxide.  See, for example, the following excerpts from page 17.
page 17:

    PNG
    media_image1.png
    279
    883
    media_image1.png
    Greyscale


Formulation T comprises:
1 wt.% of hydrogen peroxide which corresponds to the claimed oxidizing agent;
0.2 wt.% of 1,2,4-triazole, corresponding to the claimed oxidizing agent stabilizer;
0.55 wt.% of TMAH, corresponding to the claimed base; and,
87.9 wt.% water.

Formulation V comprises:
1 wt.% of hydrogen peroxide which corresponds to the claimed oxidizing agent;
0.2 wt.% of 1,2,4-triazine, corresponding to the claimed oxidizing agent stabilizer;
0.55 wt.% of TMAH, corresponding to the claimed base; and,
87.8 wt.% water.

Formulation W comprises:
1 wt.% of hydrogen peroxide which corresponds to the claimed oxidizing agent;
0.01 wt.% of CDTA, corresponding to the claimed oxidizing agent stabilizer;
0.22 wt.% of TMAH, corresponding to the claimed base; and,
88.25 wt.% water.
	
	Minsek teaches the compositions may have a pH of 9 (see, for example, [0052]).  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  Furthermore, as the compositions of Minsek contain the claimed components present in the claimed amounts, the compositions are expected to have similar properties.

	Regarding claims 5 and 6, Formulation W comprises CDTA.
	Regarding claims 12 and 13, Minsek teaches Formulation V comprises citric acid which corresponds to claimed complexing agent.

	Regarding claims 14 and 15, Minsek teaches the composition may comprise diethylene glycol butyl ether (see, for example Formulation V).

	Regarding claim 16, Minsek teaches the composition may propylene glycol (see, for example, [0055]).

	Regarding claims 17-19, Minsek teaches the composition may comprise tolyltriazole (see, for example, [0055]).

Claims 1-4, 7-10, 12, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2017/0107460, as filed by Liu et al. (hereinafter, Liu).

	Regarding claims 1-4, 7-10 and 12, 13, and 16, at least formulations e-21334 109C and 109D of TABLE 8a of Liu corresponds to the claimed composition comprising:
0.1 -2 wt.% of at least one oxidizing agent;
0.0001 – 1 wt.% of at least one oxidizing agent stabilizer;
0.1 -10 wt.% of at least one base; and,
84-99.8 wt.% water.

See, for example, the following excerpt from page 8

    PNG
    media_image2.png
    318
    886
    media_image2.png
    Greyscale


Formulation e-21334 109C comprises:
1 wt.% of hydrogen peroxide which corresponds to the claimed oxidizing agent;
0.5 wt.% of citric acid, corresponding to the claimed oxidizing agent stabilizer;
1.89 wt. % of TEAH, corresponding to the claimed base; and,
95.86 wt.% water which includes the water component of the 30% H2O2 and the 20% TEAH solutions.

	Regarding claims 17-19, Liu’s formulation e-21334 109C comprises tolyltriazole (TTL).
  	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0035485 (Chen et al.) discloses compositions similar to those of Liu (applied above).
US 9,431292 (Bonilla et al.) discloses TiN may be removed by a wet chemical etch employing an aqueous solution comprising hydrogen peroxide, tetraethylammonium hydroxide (TEAH) and 1,2-cyclohexanediamine-N,N,N,N-tetraacetic acid (CDTA) (see, column 7, lines 22-24).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716